DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2022, which includes the amendment filed on 02/10/2022 after a final Office action, has been entered.

Response to Arguments

Applicant's submission filed 03/09/2022 has been fully considered.  Applicant’s amendments to the claims have overcome the 102 and 103 rejections over Vosjan et al. (2010 Nat. Protoc. 5: 739-743; “Vosjan”) of record because applicant has deleted “polymer” from the claims.  However, upon further consideration, new grounds of rejection are made in view of 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 22 - 28, 32, and 63 - 72 are rejected under 35 U.S.C. 103 as being unpatentable over Deri et al. (from IDS; 2013 Nucl. Med. Biol. 40: 3-14; “Deri”) in view of Brechbiel et al. (WO 2014/164988 A1; “Brechbiel”).
Deri teaches 89Zr-based imaging agents including 89Zr-labeled nanomaterials such as antibodies, antibody fragments, peptides, albumin, nanocolloidal albumin, resin microspheres, 89Zr is p-isothiocyanatobenzyl-bearing desferrioxamine (DFO-Bz-NCS) (Abstract; Table 1; Fig. 2 and 3; p 5-6, section 4.2; p 7, section 5.2; and p 10, section 7.2).  While immunoPET applications make up the majority of the literature regarding 89Zr-based PET imaging, there is also a growing amount of research into the development of 89Zr-labeled nanomaterials (p 10, section 7.2).  Zr is paramagnetic (see ‘Magnetic types of the elements’; periodictable.com/Properties/A/MagneticType.html; accessed 03/24/2022; attached herein as evidence).
Although Deri teaches numerous 89Zr-labeled nanomaterials, Deri does not explicitly exemplify alternative 89Zr-labeled nanomaterials such as cells, DNA aptamers, RNA aptamers, viruses, micro-organisms, and nucleic acids, as required by the claims.
Brechbiel teaches 89Zr-containing complexes for use in diagnostic imaging (Abstract; and ¶ 0026-0029, 0044, 0045, 0047, 0050, and 0057).  To reach a specific tissue, chelated 89Zr (e.g., Formula II) can be conjugated to a biomolecule using a substituent such as isothiocyano (-NCS) for targeted delivery (¶ 0026-0029 and 0044).  The term "biomolecule" refers to any natural or synthetic molecule that plays a role in a biological system.  Biomolecules can be delivered into a subject and includes biomolecules that become localized at particular places in the subject. Examples of suitable biomolecules include, e.g., a hormone, an amino acid, a peptide, a peptidomimetic, a protein, deoxyribonucleic acid (DNA) (reads on nucleic acid), ribonucleic acid (RNA) (reads on nucleic acid), a lipid, albumin, an antibody, an antibody fragment, an engineered antibody fragment, a receptor molecule, a receptor binding molecule, a hapten, a pre-targeting hapten, an aptamer (encompasses both DNA and RNA aptamer), an nucleotide, an oligonucleotide, a polysaccharide, a bacteria (reads on micro-organism, cell), or a virus (¶ 0044). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use any one of the biomolecules of Brechbiel, including the 89Zr-labeled nanomaterials of Deri.  A person of ordinary skill in the art would have been motivated to make these modifications because the biomolecules would provide the advantages of targeted delivery of the chelated 89Zr to a specific tissues, as suggested by Brechbiel.  A person of ordinary skill in the art reasonably would have expected success because 89Zr-labeled nanomaterials were known in the art, as taught by both Deri and Brechbiel.  Regarding claims 63-65, each claim recites a functional limitation of the claimed biological material.  See MPEP 2173.05(g).  In the instant case, because the nanomaterials of the 89Zr-labeled nanomaterials of Deri in view of Brechbiel have the identical structure and chemical composition as the biological material as claimed, the nanomaterials of Deri in view of Brechbiel must also be suitable for labeling in a time period of 10-40 minutes, at a pH range of 7.5-9, or at pH 7.5, absent evidence to the contrary.  Regarding claims 68-70, each claim recites a functional limitation of the claimed labeled biological material.  See MPEP 2173.05(g).  In the instant case, because the 89Zr-labeled nanomaterials of Deri in view of Brechbiel have the identical structure and chemical composition as the labeled biological material as claimed, the  89Zr-labeled nanomaterials of Deri in view of Brechbiel must also retain radioactivity stability for at least 1 day, 4 days, or 7 days, absent evidence to the contrary.  

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Deri et al. (from IDS; 2013 Nucl. Med. Biol. 40: 3-14; “Deri”) in view of Brechbiel et al. (WO 2014/164988 A1; “Brechbiel”), as applied to claims 22 - 28, 32, and 63 - 72 above, and further in view of Huang et al. (of record; US 2006/0035946 A1; “Huang”).
The teachings of Deri and Brechbiel are discussed in the above 103 rejection.
Although Deri in view of Brechbiel teach  89Zr-labeled nanomaterials, Deri in view of Brechbiel do not explicitly exemplify an alternative label, e.g., a paramagnetic metal ion such as Gd3+ or the paramagnetic compound 19F.
3+ or the stable paramagnetic compound 19F, wherein the chelating moiety chelates the paramagnetic components, and wherein the chelating moiety is associated with a protein (Abstract; ¶ 0012, 0013, 0015-0018, 0052, 0053, 0057, 0059; Fig. 2B).  The bifunctional molecule is suitable for imaging via MR imaging (Gd3+) or MR Spectroscopy (19F) (¶ 0015-0016).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use either the paramagnetic metal ion Gd3+ or the stable paramagnetic compound 19F as the label species for the labeled nanomaterials of Deri in view of Brechbiel.  A person of ordinary skill in the art would have been motivated to make these modifications because the Gd3+ and 19F, unlike the positron emitting 89Zr, would advantageously allow for nonradioactive imaging via MR imaging (Gd3+) or MR Spectroscopy (19F), thereby increasing patient comfort and safety.  A person of ordinary skill in the art reasonably would have expected success because labeled chelates comprising (1) the chelating moiety desferrioxamine, and (2) either the paramagnetic metal ion Gd3+ or the stable paramagnetic compound 19F were known in the art, as taught by Huang.

Potential Allowable Subject Matter

Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

No claims are allowed at this time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jennifer Lamberski/Primary Examiner, Art Unit 1618